Case: 20-40611     Document: 00515972291          Page: 1    Date Filed: 08/10/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 10, 2021
                                   No. 20-40611
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Matthew Torres,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CR-38-1


   Before Owen, Chief Judge, Smith, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
          Mr. Jonathan Torres detonated a bomb outside a church’s
   administrative building. He was convicted under 18 U.S.C. § 844(i), which
   requires that the building damaged by fire or explosion be used in or influence
   interstate commerce. The district court concluded that the church’s
   administrative building met the statute’s affecting-interstate-commerce
   requirement because it housed the offices that coordinated the rental of the
   church’s facilities to outside parties and the church’s tuition-based childcare
   programs. We agree with the district court and affirm.
Case: 20-40611     Document: 00515972291           Page: 2   Date Filed: 08/10/2021




                                    No. 20-40611


                                         I.
           In April 2018, officers for the Police Department of Beaumont, Texas,
   found a bomb that had been mailed to a local Starbucks. The bomb, made
   with Tannerite, a Tomcat-brand mousetrap, zip ties, string, screws, and
   nails, never detonated because it lacked a firing pin. A note with peel-and-
   stick letters accompanied the bomb and was signed “JH.”
           The next day, “J Hancock” sent a postcard to police asking if they
   “wanted another Austin[?],” which was a reference to bombs detonated
   around Austin, Texas, a month earlier. About a week later, a bomb went off
   at St. Stephen’s Episcopal Church in Beaumont.
          The blast damaged the church’s administrative building. At the scene,
   law enforcement found pieces of a Tomcat-brand mousetrap, fragments of a
   postal service box, string, nails, screws, and Tannerite. The next day, police
   received another card signed “JH.” This time the card read “Would you like
   to play a game?” and referenced the comic book series V for Vendetta. Police
   received two other similar notes signed “JH.”
           Officers executed a search warrant on Jonathan Torres’s residence
   and discovered a comic book postcard set missing the exact postcards that
   the police had received as well as a Tomcat-brand mousetrap, adjustable zip
   ties, postal service boxes, nails, screws, and unmixed Tannerite. Torres had
   also enshrined a framed photo of the Boston Bomber above his bed. Torres
   was arrested and charged with possession of an unregistered destructive
   device (26 U.S.C. § 5861(d)), mailing a threatening communication (18
   U.S.C. § 876(c)), and using an explosive to cause property damage (18 U.S.C.
   § 844(i)).
           Torres moved pre-trial to dismiss the § 844(i) count on Commerce-
   Clause grounds, arguing that the church did not conduct business activities
   affecting interstate commerce. The district court held a hearing where the
   government produced evidence that led the court to deny the motion. The
   church’s administrative building was the center of its business operations.




                                         2
Case: 20-40611     Document: 00515972291           Page: 3   Date Filed: 08/10/2021




                                    No. 20-40611


   For example, the church ran its afterschool, nursery, and summer childcare
   programs, for which it charged tuition, out of the building and conducted all
   of the administrative work that allows it to rent out its facilities to outside
   organizations there.
          The case proceeded to a bench trial where the parties stipulated to the
   inclusion of evidence obtained at the evidentiary hearings. The district court
   found Torres guilty of violating 18 U.S.C. § 844(i). Torres appealed.
                                           II.
          As an initial matter, the government assumes that Torres is
   challenging the sufficiency of his conviction on the statute’s use-in-
   commerce element, though he describes his argument as a challenge to the
   jurisdiction of the district court to decide the case. The government’s
   framing is correct. As courts have explained, “the interstate commerce
   element of § 844(i) implicates the power of Congress to regulate the conduct
   at issue, not the jurisdiction of the court to hear a particular case.” United
   States v. Carr, 271 F.3d 172, 178 (4th Cir. 2001). A claim of insufficient
   connection to interstate commerce is a challenge to one of the elements of
   the government’s case and is considered a claim about the sufficiency of the
   evidence. United States v. Riddle, 249 F.3d 529, 536 (6th Cir. 2001); United
   States v. Beck, 250 F.3d 1163, 1165 (8th Cir. 2001); United States v. Martin,
   147 F.3d 529, 531-32 (7th Cir. 1998).
          We review the interpretation of a criminal statute and a challenge to
   the sufficiency of the evidence de novo. United States v. Brown, 727 F.3d 329,
   335 (5th Cir. 2013). Although sufficiency review is labeled de novo, this is
   something of a misnomer because the court’s review is “‘highly deferential
   to the verdict.’” United States v. Ollison, 555 F.3d 152, 160 (5th Cir. 2009)
   (quoting United States v. Harris, 293 F.3d 863, 869 (5th Cir. 2002)). We must
   therefore uphold a conviction if “after viewing the evidence in the light most
   favorable to the prosecution, any rational trier of fact could have found the




                                            3
Case: 20-40611      Document: 00515972291           Page: 4    Date Filed: 08/10/2021




                                     No. 20-40611


   essential elements of the crime beyond a reasonable doubt.” Jackson v.
   Virginia, 443 U.S. 307, 319 (1979) (emphasis in original).
                                         III.
          Congress has the power to regulate “activities having a substantial
   relation to interstate commerce . . . .” United States v. Lopez, 514 U.S. 549,
   558–59 (1995). Based on that power, it passed 18 U.S.C. § 844(i), which
   applies to anyone who “maliciously damages or destroys, or attempts to
   damage or destroy, by means of fire or an explosive, any building . . . used in
   interstate or foreign commerce or in any activity affecting interstate or
   foreign commerce.”
          Torres argues that the administrative building he bombed was used
   only in spiritual and charitable activities and not used in interstate commerce
   or in any activity substantially affecting interstate commerce. Torres is
   correct in that a church does not generally function in a manner that places it
   in any significant relationship with interstate commerce. United States v.
   Lamont, 330 F.3d 1249, 1257–58 (9th Cir. 2003); United States v. Rea,
   300 F.3d 952, 960–62 (8th Cir. 2002).
           For example, in United States v. Johnson, this court concluded that the
   church’s membership in an organization that sent and spent funds out of
   state and its purchasing of insurance from an out-of-state provider were
   insufficient to show that its building was used in a way that affected interstate
   commerce. 194 F.3d 657, 662 (5th Cir. 1999), cert. granted, judgment
   vacated, 530 U.S. 1201 (2000); United States v. Johnson, 246 F.3d 749, 752
   (5th Cir. 2001) (reaching same result as 194 F.3d 657).
          Other circuits have found similar conduct insufficient. For example,
   the Eighth Circuit has found that a church’s annex did not affect interstate
   commerce because no one who met in it traveled from out of state, it was not
   part of any market for tutoring or childcare, no financial transactions
   occurred in it, and donations were processed elsewhere. Rea, 300 F.3d at 962.
   And the Ninth Circuit has found that a church was not engaged in interstate




                                          4
Case: 20-40611      Document: 00515972291          Page: 5    Date Filed: 08/10/2021




                                    No. 20-40611


   commerce because the only evidence introduced was the church’s
   membership in a national religious institution and that it purchased insurance
   policies from an out-of-state provider, purchased out-of-state goods for its
   own consumption, had out-of-state members, and distributed a publication
   interstate. Lamont, 330 F.3d at 1255-59. So fleeting, negligible, and passive
   connections to interstate commerce such as having out-of-state members,
   being a member of a national organization, or purchasing out-of-state goods
   will not suffice.
           But as this court’s analysis in Johnson implicitly acknowledges, and as
   other circuits have recognized, a church building can be used for commercial
   purposes and thus fall within § 844(i)’s ambit. See Johnson, 246 F.3d at 752.
   Doing so, however, requires the presence of more substantial and active
   commercial involvement than the activities mentioned above. For example,
   the Supreme Court found in Russell v. United States, 471 U.S. 858 (1985), that
   the rental of real estate affects commerce. Id. at 862. So a church’s renting
   out its facilities could suffice.
          Additionally, the Fourth and Tenth Circuits have concluded that
   “housing a daycare center whose function is to provide child care services in
   exchange for payment singlehandedly transforms a place of worship into a
   building that is actively employed for commercial purposes.” United States v.
   Gillespie, 452 F.3d 1183, 1188 (10th Cir. 2006) (citing United States v. Terry,
   257 F.3d 366, 371 (4th Cir.2001)). See also United States v. Doggart,
   947 F.3d 879, 885 (6th Cir. 2020) (reaching similar conclusion). Further, in
   an unpublished decision, this court held that a funeral home’s purchasing of
   caskets that were manufactured out of state satisfied the interstate commerce
   element of § 844(i). United States v. Caldwell, 120 F.3d 266, 1997 WL
   420240, *4 (5th Cir. 1997).
           We have similar commercial activities present here. The church rents
   its facilities to vendors and to individuals for receptions, parties, townhalls,
   cotillion, dances, and other nonreligious gatherings. The fees from these
   rentals more than cover the cost of maintenance and upkeep, and the




                                          5
Case: 20-40611      Document: 00515972291          Page: 6    Date Filed: 08/10/2021




                                    No. 20-40611


   administrative building houses all the business activities related to the
   church’s rental operation.
          The church also runs child care programs for which it charges tuition.
   The business and financial aspects of these programs, which include
   receiving and processing tuition payments, hiring and paying staff, and
   purchasing supplies, all take place in the administrative building. Moreover,
   the church receives cremated remains from deceased in-state and out-of-
   state parishioners and purchases urns from an out-of-state supplier. The
   administrative building serves as the business office for these funeral services
   and processes all the related paperwork and payments.
          Because the church uses the building to rent its facilities, operate its
   child care programs, and process the paperwork related to funeral services,
   “[t]his is not a case where the government relies only on passive activities,
   such as the purchase of utility services or insurance from an out-of-state
   provider, to demonstrate the building’s use in and effect on interstate
   commerce. The church’s interstate connections [are] direct, regular and
   substantial.” United States v. Rayborn, 312 F.3d 229, 234 (6th Cir. 2002).
   Consequently, we AFFIRM.




                                          6